Order entered October 6, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00163-CV

              RICHARD BROCK COMPTON, ET AL., Appellants

                                         V.

              KELLY MARIE HOGLUND COMPTON, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-25368
                                  ORDER

      Before the Court is appellants’ October 5, 2021 unopposed fourth motion for

extension of time to file their brief. Appellants request an eight-day extension and

explain that global settlement negotiations that began in July with appellee are

stalled, but the court-appointed receiver has proposed to settle discrete issues that

could impact the scope of the appeal.

      We GRANT the motion and ORDER the brief be filed no later than

October 15, 2021. We caution appellant that further extension requests will be

disfavored.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE